    Case 1:19-mj-00220-MSN Document 1 Filed 05/09/19 Page 1 of 2 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA                          /lAV-C p |
                                                                                               3: j
                                        Alexandria Division                                         CJU'IT

 UNITED STATES OF AMERICA,                          )

         V.                                         )          No. I:19Mj2^^?
                                                    )
 SANDRINE C. NGOUFAN,                               )
                                                    )          Court Date: May 20, 2019
                                                    )
         Defendant.                                 )

                                   CRIMINAL INFORMATION

                                     (Misdemeanor 7869401)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about March 26, 2019, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction of the United States in the Eastern District of Virginia, the defendant,

SANDRINE C. NGOUFAN,did unlawfully steal, purloin, or knowingly convert to her use or the

use of another, property ofthe United States or any department or agency thereof, specifically:

cosmetic items, the property ofthe United States Army and Air Force Exchange Seivice, said

property having a value ofless than One Thousand Dollare ($ 1.000).


(In violation ofTitle 18, United States Code, Section 641)

                                               Respectfully submitted,

                                               G. Zachary Terwilliger
                                               United States Attorney

                                       By:
                                               Amanda Williams
                                               Special Assistant United States Attorney
                                               United States Attorney's Office
                                               Eastern District of Virginia
                                               2100 Jamieson Avenue
                                               Alexandria, VA 22314
                                               Phone:(703)299-3776
                                               Fax:(703)299-3980
                                               Email: amanda.r.wiIliams@usdoj.gov
Case 1:19-mj-00220-MSN Document 1 Filed 05/09/19 Page 2 of 2 PageID# 2
